24DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (EP 2965637).
Claim 1. Ito discloses a method of producing tobacco raw material comprising the step of smoke-processing dried tobacco leaf, the tobacco leaves having been dried to a moisture content of generally less than 15 wt% ([0012]-[0013]). The type of wood used to generate the curing smoke in the smoke-processing step is not particularly limited and the curing smoke may be generated either by burning or heating the wood. 
	Ito teaches an alcohol and organic acid addition step following the smoke-processing step, wherein the organic acids and alcohol react giving rise to esterification ([0027]). In order to keep the resulting ester compounds from volatizing, the treated tobacco leaf is stored in closed conditions ([0032]). Closed conditions are defined as a closed vessel, or alternatively conditions of a degree where volatile ingredients such as low-molecular-weight ester compounds do not volatilize off ([0033]). Since Ito teaches an alternative storage condition which appears to be less than completely “closed conditions”, it would have been obvious to one of ordinary skill in the art that the alternative storage condition is a “semi-sealed condition” such that the ester compounds do not fully volatize off, but airflow is not completely restricted.
Since the range “generally less than 15 wt%” abuts or overlaps the claimed range of 15 to 25 wt%, a prima facie case of obviousness exists (MPEP 2144.05(I)).
Ito does not explicitly disclose a step of filling the smoke-treated unstripped leaf tobacco into an air-permeable packing material though an opening in said air-permeable packing material, and folding the opening over to produce a leaf tobacco-filled semi-sealed packing material. However, the claim is directed to a method for manufacturing tobacco material, not a method for producing a tobacco product in a folded over packaging. The step of placing the treated tobacco into an air-permeable packing material is considered intended use of the tobacco material. The “semi-sealed condition” disclosed by Ito is interpreted to read on the step of filling the tobacco in an air-permeable packing material and folding the opening packing material. 
Claim 3. Ito teaches that the storage period is not particularly limited, although a period of one week or more is preferred. No particular upper limit is imposed and the storage period may be up to, for example, about 30 weeks ([0034]-[0035]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (EP 2965637) in view of Sutton (US 2018/0325174).
Claim 2. Ito discloses that drying treatment is exemplified by methods that are publicly known and “dried tobacco leaf” refers to tobacco leaves that have been dried to a moisture content of “generally less than 15 wt%” ([0013]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date that the tobacco material may be dried to a moisture content of 15 to 20 wt% since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP §2144.05(I)). Furthermore, it is well known in the art that tobacco is generally cured after harvesting to reduce the moisture content of the tobacco, usually from around 80% to around 20% or lower, as evidenced by Sutton ([0046]).


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (EP 2965637) in view of “Additives used in tobacco products”, Scientific Committee on Emerging and Newly Identified Health Risks (SCENIHR), Jan 25 2016, <https://ec.europa.eu/health/sites/default/files/scientific_committees/emerging/docs/sce.
Claim 4. Modified Ito discloses the method of claim 1 but does not explicitly disclose that the tobacco material yielded by the method has the claimed constitution. 
SCENIHR discloses that benzo(a)pyrene is a toxic/carcinogenic compound (Page 36, paragraph 7; Page 45, last paragraph). SCENIHR discloses acetic acid is just one of the many chemicals added to tobacco during the manufacturing of cigarettes in order to give cigarettes a distinct taste and smell (Page 69, last paragraph). Relative amounts of acetic acid reported for various tobacco types were: Virginia 877 µg/g; Burley 372 µg/g; Oriental 688 µg/g (877 µg/g = 0.877 mg/g, 372 µg/g = 0.372 mg/g, 688 µg/g = 0.688 mg/g) (Page 70, first paragraph). SCENIHR discloses that Guaiacol is present in wood smoke, resulting from the pyrolysis of lignin. The compound contributes to the flavour of many compounds, e.g. roasted coffee and tobacco products with a smoky odour and caustic burning taste. It is also a precursor to various flavourants, such as eugenol and vanillin (Page 43, paragraph 2). Added as flavour to tobacco 219 times in NL ingredient lists, 0 in NTM), average (weight %) 0.0015 (Page 43, paragraph 3; Page 101).
Since SCENIHR teaches that benzo(a)pyrene is a toxic/carcinogenic compound, it would have been obvious to one of ordinary skill in the art to minimize the amount of benzo(a)pyrene in the tobacco material. The amount of acetic acid present in different types of tobaccos disclosed by SCENIHR is within the claimed range, so it would have been obvious to one of ordinary skill in the art before the effective filing date that the 
Cigar Chemistry teaches that the lignin present in tobacco, when burned, produces phenols with specific aromatic properties, the most evident of which is the smell of wood burning. Two of these phenols, guaiacol and syringol (2,6-dimethoxyphenol) are responsible for the flavors of smoked foods (Page 1). Guaiacol is associated with smoky flavor while syringol is associated with the aroma of wood smoke. Guaiacol is also a precursor to other phenolic compounds that contribute flavors commonly found in cigar smoke: vanillin and eugenol (Page 2). 
Since Cigar Chemistry teaches that guaiacol and syringol (2,6-dimethoxyphenol) are known to be present in tobacco, it would have been obvious to one of ordinary skill in the art before the effective filing date that guaiacol and syringol (2,6-dimethoxyphenol) would be present in the smoke-treated tobacco disclosed by Ito. While Cigar Chemistry does not disclose any particular ranges, SCENIHR teaches and average (weight %) 0.0015 for guaiacol (Page 43, paragraph 3; Page 101). It would have been obvious to one of ordinary skill in the art that the amount of guaiacol and syringol (2,6-dimethoxyphenol) would be optimized to obtain a desired flavor profile. Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (See MPEP §2144.05(II)(A)).

Claim 5. Ito discloses a tobacco raw material comprising dried tobacco leaf which undergoes a smoke processing step ([0012]-[0013]; [0017]-[0022]). 

SCENIHR discloses that benzo(a)pyrene is a toxic/carcinogenic compound (Page 36, paragraph 7; Page 45, last paragraph). SCENIHR discloses acetic acid is just one of the many chemicals added to tobacco during the manufacturing of cigarettes in order to give cigarettes a distinct taste and smell (Page 69, last paragraph). Relative amounts of acetic acid reported for various tobacco types were: Virginia 877 µg/g; Burley 372 µg/g; Oriental 688 µg/g (877 µg/g = 0.877 mg/g, 372 µg/g = 0.372 mg/g, 688 µg/g = 0.688 mg/g) (Page 70, first paragraph). SCENIHR discloses that Guaiacol is present in wood smoke, resulting from the pyrolysis of lignin. The compound contributes to the flavour of many compounds, e.g. roasted coffee and tobacco products with a smoky odour and caustic burning taste. It is also a precursor to various flavourants, such as eugenol and vanillin (Page 43, paragraph 2). Added as flavour to tobacco 219 times in NL ingredient lists, 0 in NTM), average (weight %) 0.0015 (Page 43, paragraph 3; Page 101).
Since SCENIHR teaches that benzo(a)pyrene is a toxic/carcinogenic compound, it would have been obvious to one of ordinary skill in the art to minimize the amount of benzo(a)pyrene in the tobacco material. The amount of acetic acid present in different types of tobaccos disclosed by SCENIHR is within the claimed range, so it would have been obvious to one of ordinary skill in the art before the effective filing date that the tobacco material disclosed by Ito would also comprise not more than 20 mg/g of acetic acid.

Since Cigar Chemistry teaches that guaiacol and syringol (2,6-dimethoxyphenol) are known to be present in tobacco, it would have been obvious to one of ordinary skill in the art before the effective filing date that guaiacol and syringol (2,6-dimethoxyphenol) would be present in the smoke-treated tobacco disclosed by Ito. While Cigar Chemistry does not disclose any particular ranges, SCENIHR teaches and average (weight %) 0.0015 for guaiacol (Page 43, paragraph 3; Page 101). It would have been obvious to one of ordinary skill in the art that the amount of guaiacol and syringol (2,6-dimethoxyphenol) would be optimized to obtain a desired flavor profile. Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (See MPEP §2144.05(II)(A)).
Claims 6 and 7. Modified Ito discloses that the tobacco raw material may be rendered into an oral tobacco product such as snus (Ito [0048]), gum (Ito [0050]), used to manufacture cigarettes (Ito [0051]), or used in warming or non-heating type cigarette substitutes (Ito [0052]).


Response to Arguments
Applicant's arguments filed 9/10/21 have been fully considered but they are not persuasive. Regarding the rejection of claims 5-7, Applicant argues that the amount of guaiacol in claim 5 is outside the range disclosed in SCENIHR and Ito and SCENIHR fail to teach how to increase the amount of guaiacol in order to arrive at the claimed range. Examiner maintains that since Cigar Chemistry teaches that guaiacol and syringol (2,6-dimethoxyphenol) are known to be present in tobacco, it would have been obvious to one of ordinary skill in the art before the effective filing date that guaiacol and syringol (2,6-dimethoxyphenol) would be present in the smoke-treated tobacco disclosed by Ito. While Cigar Chemistry does not disclose any particular ranges, SCENIHR teaches and average (weight %) 0.0015 for guaiacol (Page 43, paragraph 3; Page 101). It would have been obvious to one of ordinary skill in the art that the amount of guaiacol and syringol (2,6-dimethoxyphenol) would be optimized to obtain a desired flavor profile. Examiner argues that the claimed range of guaiacol could be obtained through routine experimentation by one of ordinary skill in the art and the claimed range for guaiacol content does not support a finding of patentability since there in no evidence indicating the guaiacol range is critical (See MPEP §2144.05(II)(A)). Applicant’s arguments relate to the criticality of temperature and moisture content, but not guaiacol content.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747